Stifel Nicolaus Bank & Thrift Conference November 2, 2010 2 Forward-Looking Statements During this presentation we may make forward-looking statements. Forward-looking statements provide projections of results of operations or of financial condition or state other forward-looking information, such as expectations about future conditions and descriptions of plans and strategies for the future. Whitney’s ability to accurately project results or predict the effects of future plans or strategies is inherently limited. We believe that the expectations reflected in the forward-looking statements are based on reasonable assumptions, but actual results and performance could differ materially from those set forth in the forward-looking statements.
